Title: To Thomas Jefferson from Volney, 15 March 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        philadelphie 15 Mars 97
                    
                    N’ayant pû avoir l’honneur de Vous revoir avant Votre depart, j’espère que Vous recevrez encore avant toute autre Voye, un Exemplaire de Ma reponse au dr. priestley que je joins ici. Si le français S’imprime comme jai lieu de le croire, Vous ne tarderez pas Non plus de l’avoir. C’est une affaire finie de Ma part. Le Saint-homme N’aura plus de Moi une Virgule. Avant trois Semaines je compte etre Sur le potowmack, et peut-etre cette course donnerat-elle lieu l’année prochaine à un Ouvrage plus utile et plus agreable que des disputes de thêologie. Cesera pour Moi une grande tentation, que de Me voir si rapproché de Vous et de Mr. Madison Mais quand je considere Vos embarras de bâtisse, jai peine à croire que des Visites en ce Moment Soient auprès de Vous des témoignages d’amitié; et je me persuade plutot que d’en faire le Sacrifice pour cette année sera une Maniere plus delicate de Vous  indiquer les Sentimens avec les quels jai L’honneur d’etre, Monsieur Votre très humble servitr.
                    
                        C. Volney
                    
                    
                        Comme je passerai quelques jours à federal city chez le dr. Thornton, toute lettre de Votre part Me parviendra là bien plus surement quailleurs.
                    
                